OFFICE    OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                 AUSTIN




Honorable T. D. Sansing
County Attorney
Hansford.County
s* zuman, Texas
Dear Sir':
                             Opinion No. O-7415
                                  Are trucks o



         Xe are in receipt of your
wherein you request an opinion 0
to tho above captioned questi
         “The Federal Gove
    trucks to tha t;                                ion Conser-
    vation District
    and for its ex
    district mad
    vehicles as
    ment has tak
    not come und                                t will entitle
                                                e letter from
                                                  and the appli-
                                      the district.




         You have not stated in your oninion request whether the
vehicles in question.sreto be operated upon the public highways
of Texas or not, but, for the purpose of this opinion, we are pre-
suming that they are to be so used.
        Article   6675a-2,     V.A.C.S., provides in Dart as fol101.s:
         "Every owner of a motor vehicle, trailer or
    oeni-trailerused or to be used upon the public
        highmyo of thio :Itatesh:illn:;,:,J.y
                                           each -yearto the
        SQlLe Hi&way I~epurtnlcn.~
                                 i;!umr,hthe Cw1ty  Tax
        Collector of the county in which he rosidos for the
        IW&tI'ation   Of   CclCh   SUCh   VC?hiCle   OwlCd   a*   controZ].cd
        by kdm for the ensuing or current calendar year or                  I:n-
        erpirod portion ti?oreof;.. .!I
              Article G675a-3,v.i..c.i).,
                                       providea in part ns follows:
             '1.. + .Owners of notor vehicles, triloro and
        se:~L-trai1erswhich are the property of, snd used
        osclusivolyin the service of the i'nitedStates gov-
        erment, State of Tems, or cny comty , city or school
        district thereof, shall ap$.y annual.l.y
                                               to register all
        such vehicles but shall not be required to pay the
        registration1eos herein presoribcd. . .n
         The IiansfordCounty Yind Erosion ConservationDistrict was
orgmieed under Article l&a-2, V.A.CL?., an'd.  such Article pmti&s
that districts created under the i.ctshall be go-vwmontal ngoncies
and bodies politic and wm prcsum that the eppliccitlon  for c:&npt
re~;istration                           is bacod on the proposition
             submitted by such di.st.ri.ct
that bcinz a ::ovcrmentalagency, it is e;ieaptfrom taxation. HOW-
ever, the fee provided Sor in the re$stration statute is not a tz0z
but is a license fee for the -privilegeof ol>eruting motor vehicles
upon the public highways of this Stato. Atkins v. state IIi&ray
Depmtment, 201 3, ;i4226.(mik of error refused.)
         Article 6675~2, eupra, is FLU.inclusive oriddoes cot n&e
any Tovision to exenpt vehicles owned by political subdivisions
of the state. Article 6675a-3, suprn exeqts from the pqment of
re;;istrationSees certain ~;ov*rrment~a&encios specificallytherein
mentioned. It is cla.arfrom the wording of the two above mentioned
statutes tk&t t&o Logielature han provided that all.o-err; of motor
vehicle5 which are operatedupon tho public highways of this state
shall pay the,lPcensefoes provided except those which are epecifi-
tally enumertied in Article 6675~1-3,and the rules of statutory con-
structionwill not perm4.tus to ez&end the exenptioneto political
subdivisionsof this FItato~!hichare not specificallymentioned in
saitiArticle 6675a-3.
           ;;ak.vc previouslyheld in 0~in.3.0~1 80. 0-26Cl9'thattihe
Doxar-i.;edina-AtaocosaCounties Xater knrovement District Do. 1 is
not exempt,  fmn the paymnt of motor voki,clcfees,enc?   we erc en-
closing a copy of such opinion for your irGcormation.




 _---
.